      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 1 of 12



 1   Maria Pellegrino Rivera (State Bar No. 018124)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Telephone: (312) 862-2000
     Facsimile: (312) 862 2200
 4   Email:mrivera@kirkland.com
 5   Tabitha J. De Paulo (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
 6   609 Main Street
     Houston, TX 77002
 7   Tel.: (713) 836-3600
     Email: tabitha.depaulo@kirkland.com
 8
     Attorneys for 3M Company,
 9   3M Occupational Safety, LLC,
     Aearo Technologies LLC,
10   Aearo LLC, Aearo Holding LLC,
     and Aearo Intermediate, LLC
11
12                            IN THE UNITED STATE DISTRICT COURT

13                               FOR THE DISTRICT OF ARIZONA

14    3M COMPANY et al.                            Case No. 2:20-MC-00031-MTL

15              Plaintiffs,
                                                   REPLY IN SUPPORT OF 3M’S
16    vs.                                          MOTION TO COMPEL DISCOVERY
                                                   FROM TOP CLASS ACTIONS, LLC
17    TOP CLASS ACTIONS LLC,

18              Defendant.
19    IN RE: 3M COMBAT ARMS EARPLUG
      LIABILITY LITIGATION
20
21    CASE NO. 3:19-md-02885-MCR-GRJ

22    NORTHERN DISTRICT OF FLORIDA
      PENSACOLA DIVISION
23
24
            3M Company, 3M Occupational Safety, LLC, Aearo Technologies LLC, Aearo
25
     Holding LLC, Aearo Intermediate, LLC and Aearo, LLC (“3M”) submits this reply
26
     memorandum in support of its motion to compel (Dkt. No. 1) (“Motion”)1 Top Class
27
28
            1
                      Terms used but not otherwise defined herein shall have the meanings
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 2 of 12



 1   Actions (“TCA”) to produce or otherwise make available documents and information
 2   requested in 3M’s Subpoena.
 3        I.     The Subpoena Does Not Seek Attorney-Client Privileged Communications.
 4          TCA cannot satisfy its burden2 to establish that the documents sought by the
 5   Subpoena are subject to the attorney-client privilege because the communications at issue
 6   were not made (1) by a client to an attorney, (2) with the intention that the communication
 7   would be kept confidential, (3) for the purpose of seeking legal advice. Wichansky v.
 8   Zowine, 2015 WL 5693521, at *1 (D. Ariz. Sept. 29, 2015); see also Samaritan Found. v.
 9   Goodfarb, 176 Ariz. 497, 501, 862 P.2d 870, 874 (1993) (“[T]o be privileged, the
10   communication must be made to or by the lawyer for the purpose of securing or giving
11   legal advice, must be made in confidence, and must be treated as confidential.”). The
12   attorney-client privilege “must be strictly construed.” Miller, 2014 WL 11514550, at *2.
13          A.      TCA Is Not An Attorney Or An Attorney’s Agent.
14          TCA does not contend that it is an attorney. (See Dkt. No. 10 at 5.) Instead, TCA
15   asserts that communications submitted by potential claimants through its website are
16   entitled to protection of the attorney-client privilege because TCA is an agent of plaintiffs’
17   lawyers. (See id. at 8.) Not so. To qualify as an agent for privilege purposes, the agent must
18   “assist the attorney in providing legal advice.” United States v. Richey, 632 F.3d 559, 566
19   (9th Cir. 2011). Indeed, TCA’s own website plainly states that it is not engaged in assisting
20   the attorney in providing legal advice,3 and TCA makes clear in its response to 3M’s motion
21   that it is does not assist in providing legal advice. (See Dkt. No. 10 at 7.) Rather, TCA
22   explains that questionnaires submitted by prospective claimants are “stored on a TCA
23
24   ascribed to such terms in the Motion.
            2
25                 See Miller v. York Risk Servs. Grp., 2014 WL 11514550, at *2 (D. Ariz. July
     22, 2014) (“The party asserting the attorney-client privilege has the burden of proving the
26   attorney-client privilege applies.”).
            3
27                  See Dkt. No. 1 at 7 (TCA “is not a law firm,” “[t]he information contained
     [t]herein is not legal advice,” and “[a]ny information you submit to [TCA] does not create
28   an attorney-client relationship and might not be protected by attorney-client privilege.”).



                                                   2
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 3 of 12



 1   database solely for use in connection with [ ] marketing . . . .” (See id. at 7–8 n.1.) TCA
 2   cannot have it both ways. It cannot on the one hand diminish its own role in arguing that
 3   “it is really a form of ‘cloud computing’” (id.), and on the other than hand maintain that it
 4   “assist[s] the attorney in providing legal advice” and is therefore subject to attorney-client
 5   privilege. Richey, 632 F.3d at 566.
 6          Notably, instead of addressing 3M’s cited cases from this District and the Ninth
 7   Circuit, TCA relies on the Restatement (Third) of the Law Governing Lawyers §§ 68, 70,
 8   and inapposite case law from outside this circuit to argue that attorney-client privilege
 9   applies. (Dkt. No. 10 at 8.) In the one case in this District that addresses § 70 of the
10   Restatement, cited by 3M in its Motion, (Dkt. No. 1 n.11), this Court found that defendants
11   failed to satisfy their burden to show that inclusion of a third party on an email list was
12   “reasonably necessary” for transmission of the confidential communication in furtherance
13   of rendering legal services. Melendres v. Arpaio, 2015 WL 13649412, at *4 (D. Ariz. Apr.
14   2, 2015). Instead, “[d]efendants [] cited no precedent for the principle that the attorney-
15   client privilege is preserved where a person with no reason to have access to a confidential
16   document is nevertheless intentionally included on a circulation list.” Id. Even if this
17   District has adopted the Restatement standard (which is highly questionable given the
18   dearth of case law), TCA cannot show that disclosure of information to it is “reasonably
19   necessary” for the transmission a communication made in furtherance of the rendition of
20   legal advice. Rather, the claimants could simply call the lawyer’s office directly, and
21   exclude marketing call centers like TCA that aggregate and sell “leads” to plaintiffs’
22   lawyers. Inclusion of TCA or another call center is dispositive of the issue of privilege
23   because “[t]he purpose of maintaining confidentiality is defeated when privileged
24   communications are disseminated to a third party,” such as TCA. Id.
25          TCA’s reliance on In re Int’l Oil Trading Co., LLC is similarly misplaced. See 548
26   B.R. 825 (S.D. Fla. 2016). Setting aside that this case was not decided in this circuit, and
27   TCA has not cited a single Arizona case applying such “agency exception” to the waiver
28   of attorney-client privilege, Int’l Oil is distinguishable on its facts. Importantly, the third



                                                   3
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 4 of 12



 1   party in Int’l Oil was a litigation funder. Id. at 829. Litigation funders typically employ
 2   attorneys to assess the viability of legal claims in order to determine whether to provide
 3   funding for a party to pursue litigation, which, absent funding, the party may have “no
 4   ability to pursue.” Id. at 835. As the Int’l Oil court notes, the litigation funder “played a
 5   near-daily role in [the] litigation efforts, providing funding and assisting with legal and
 6   strategic decisions.” Id. at 829 (emphasis added). The same is not true of TCA, which
 7   merely aggregates “leads,” sells them to an attorney, and then has no role in the
 8   representation on a go-forward basis.
 9          Even applying the standard set forth in Int’l Oil, TCA’s privilege claim fails. In
10   arguing that its role is analogous to litigation funders, TCA breezes past the threshold
11   requirement that the agency exception to “waiver of the attorney-client privilege protects
12   from discovery the necessary communications with such parties.” Int’l Oil Trading, 548
13   B.R. at 833 (emphasis added). What TCA fails to explain is how submission of a form by
14   a potential claimant through its website is a “necessary communication,” and why the
15   claimant could not simply call a lawyer directly and omit the middle-man advertiser.
16   Instead, TCA glosses over this by arguing that “[t]his is exactly the sort of claim in which
17   parties might have reduced or no ability to pursue their claims without the help of an agent”
18   and “TCA helps the parties become aware that a class action is being investigated or
19   pursued and facilitates the participation in that action.” (Dkt. No. 10 at 9.) In contrast to
20   litigation funders, without which some plaintiffs would be “handcuffed” and financially
21   unable to pursue their claims. See Int’l Oil, 548 B.R. at 835. TCA is not “essential to the
22   provision of legal advice” to the clients, id., but instead, TCA provides law firms with
23   marketing services to generate leads for new clients. (Dkt. No. 10 at 7–8 n.1.) Accordingly,
24   TCA cannot meet its burden to show that potential claimants’ communications transmitted
25   by it are “necessary” or “reasonably necessary” for the provision of legal advice.
26
27
28



                                                  4
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 5 of 12



 1          B.     Potential Claimants Do Not Submit Forms To TCA With an
 2                 Expectation of Confidentiality
            Communications between TCA and potential claimants were not made with the
 3
     intent that the communications be kept confidential. See Wichansky, 2015 WL 5693521, at
 4
     *1. Notably, in 3M’s Motion, it identified certain warnings previously contained on TCA’s
 5
     website that potential claimants “should not use this website to submit confidential, time
 6
     sensitive, or privileged information” and that “[c]ontent and/or information provided by
 7
     User to TCA through this Website is considered non-confidential and non-proprietary.”
 8
     (Dkt. No. 1 at 5–6.) Apparently recognizing that this language would destroy any assertion
 9
     of confidentiality, TCA has changed its website, which now provides that “[c]ontent and/or
10
     information provided by User to TCA through this website is considered confidential and
11
     proprietary.”4 But as TCA admits, its website still tells claimants that they “should not use
12
     this website to submit time-sensitive, or privileged information.” (Dkt. No. 10 at 12.) Given
13
     these and the other warnings that abound on TCA’s website, potential claimants do not
14
     submit forms with the intent that the information will be kept confidential.
15
            TCA further argues that its services are analogous to a potential client submitting a
16
     questionnaire on a lawyer’s website to obtain legal representation, and is thus protected by
17
     attorney-client privilege. (See Dkt. No. 10 at 6.) But the sole case relied on by TCA in
18
     support of this argument—Barton v. U.S. Dist. Court for Cent. Dist. of Cal.—is inapposite.
19
     410 F.3d 1104, 1108 (9th Cir. 2005). First, the court’s decision in Barton was based on
20
     California privilege law. See id. As stated in Barton, “[p]rospective clients’
21
     communications with a view to obtaining legal services are plainly covered by the attorney-
22
     client privilege under California law.” Id. at 1111 (emphasis added). TCA has cited
23
     nothing suggesting that California law should apply here.
24
            Second, as TCA recognizes, the questionnaires at issue in Barton were posted on a
25
     lawyer’s website, not a third party entity. See id. at 1106–07. This distinction is important
26
            4
27                See, e.g., Ex. 15 (archived screenshots of TCA’s Legal Notice page dated
     March 29, 2020); Ex. 16 (archived screenshots of TCA’s Legal Notice page dated Decemer
28   16, 2019).



                                                  5
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 6 of 12



 1   because, as the court in Barton recognized, “[a] layman seeing the law firm’s internet
 2   material would likely think he was being solicited as a potential client.” Id. at 1110. The
 3   same cannot be said of TCA’s website.5 Indeed, many of TCA’s web pages include no
 4   reference to any particular law firm or lawyers, and those that do specifically note that
 5   “Top Class Actions is not a law firm.” (Dkt. 10, Ex. B, at 9.)
 6          Finally, TCA tries to explain away this Court’s decision in the In re General Motors
 7   Ignition Switch Litigation. (Dkt. No. 10 at 15–16.) But not only did this Court reject TCA’s
 8   privilege and confidentiality assertions in General Motors, the United States District Court
 9   for the Southern District of New York similarly rejected TCA’s motion to quash on
10   privilege grounds. In its letter brief, General Motors argued that information submitted by
11   plaintiffs through TCA’s website was not privileged on the same facts as here: (1) the TCA
12   website warns plaintiffs that TCA is not a law firm and that information submitted through
13   its website is “non-confidential and non-proprietary,” and further cautions users that TCA
14   “cannot guarantee that the information you submit to us will not end up in the hands of the
15   company or person that you are complaining about;” and (2) “TCA’s online
16   forms/questionnaires expressly require users to agree that any information submitted ‘does
17   not create an attorney-client relationship’ and ‘is not confidential or privileged and may be
18   shared.”6 The court denied TCA’s motion to quash for “substantially for the reasons set
19   forth in . . . New GM’s responsive letter” and concluded that TCA “fail[ed] to establish
20   that the communications at issue with the third-party TCA [were] privileged[.]”7 For good
21   reason. Because TCA is not an attorney, or an agent that assists attorneys in providing legal
22          5
                   See Top Class Actions, 3M Earplug Lawsuit Investigation Into Military
23   Hearing     Loss,     Tinnitus,  available    at:    https://topclassactions.com/lawsuit-
     settlements/military/870889-3m-ear-plugs-class-action-lawsuit-investigation-into-
24   military-hearing-loss-tinnitus/.
            6
25                 Ex. 17, New GM’s Letter Brief in Opposition to Motion to Plaintiffs’ Motion
     to Quash, In re General Motors LLC Ignition Switch Litig., Case No. 1:14-md-02543 (JMF)
26   (S.D.N.Y. May, 16, 2017)
            7
27                 Ex. 18, Order Denying Plaintiffs’ Letter Motion to Quash Third-Party
     Subpoena Served on Top Class Actions LLC, In re General Motors LLC Ignition Switch
28   Litig., Case No. 1:14-md-02543 (JMF) (S.D.N.Y. May, 19, 2017).



                                                  6
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 7 of 12



 1   advice, and any information submitted by potential plaintiffs is not submitted in
 2   confidence, TCA’s objections based on attorney-client privilege must be overruled. See,
 3   e.g., In re Pac. Pictures Corp., 679 F.3d 1121, 1126–27 (9th Cir. 2012).
 4             C.      The Communications Did Not Seek Legal Advice
 5             The questionnaires submitted by potential claimants through TCA’s website are
 6   factual in nature, not seeking legal advice. The form includes questions regarding (1) time
 7   periods of military service, (2) whether the claimant was issued and wore the earplugs
 8   during this time, and (3) whether they suffer any hearing loss or tinnitus. (See, e.g., Dkt.
 9   No. 10, Ex. B.) These facts have not been submitted to a lawyer for the purpose of seeking
10   legal advice, but were instead submitted to third-party non-lawyer to aggregate “leads” that
11   are sold to an attorney. Such communications are not privileged. See, e.g., Melendres, 2015
12   WL 13649412, at *3.
13       II.        TCA Wrongly Objects on the Basis of Client Confidentiality.
14             TCA improperly asserts client confidentiality as grounds to withhold documents
15   responsive to the subpoena. TCA points to ABA Model Rule of Professional Responsibility
16   § 1.6(a) for the proposition that “[a] lawyer shall not reveal information relating to the
17   representation of a client unless the client gives informed consent.” (See Dkt. No. 10 at 11.)
18   Setting aside that TCA is not a lawyer or an agent of a lawyer, the Model Rules create an
19   exception to the duty of confidentiality when revealing the information is necessary “to
20   comply with other law or a court order.” ABA Model Rules of Professional Responsibility
21   § 1.6(b)(6). Here, TCA’s disclosure is necessary to comply with Federal Rule of Civil
22   Procedure 45, which sets forth the requirements for responding to a subpoena. See Fed. R.
23   Civ. P. 45. Similarly, an order by this Court to produce responsive documents would
24   provide such an exception.
25             Regardless, numerous courts have recognized that confidentiality does not equate
26   to a privilege, and that it not a proper basis for objection. See, e.g., In re Application of
27   O’Keeffe, 2016 WL 2771697, at *3 (D. Nev. Apr. 4, 2016) (stating that “it is well settled
28   that a concern for protecting confidentiality does not equate to privilege, and that [the



                                                   7
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 8 of 12



 1   requested] information and documents are not shielded from discovery on the sole basis
 2   that [ ] they are confidential.”); Clark by Clark v. Phoenix Homes, Inc., 2010 WL
 3   11583259, at *2 (M.D. Tenn. July 23, 2010) (same); Zhou v. Pittsburg State Univ., 2002
 4   WL 1932538, at *2 (D. Kan. July 25, 2002) (“Defendant, however, fails to recognize that
 5   a party may not rely on the confidential nature of documents as a basis for objection,
 6   inasmuch as ‘[c]onfidentiality does not equate to privilege.’”); Hill v. Dillard’s Inc., N2001
 7   WL 1718367, at *4 (D. Kan. Oct. 9, 2001) (“Confidentiality does not equate to privilege.”).
 8   Rather, if it so chooses, TCA can produce the information in response to the subpoena in
 9   accordance with the protective order in the case, which governs and limits the use of
10   “confidential” material in the protection. TCA’s objections on the basis of client
11   confidentiality should be overruled.
12      III.      The Subpoena Does Not Seek Documents Protected as Attorney Work-
                  Product.
13
               None of the documents sought by the Subpoena are “documents and tangible things
14
     that are prepared in anticipation of litigation or for trial.” Fed. R. Civ. P. 26(b)(3)(A). TCA
15
     argues that 3M is attempting to “gain access to the mental impressions and opinions of the
16
     plaintiffs’ lawyers about the 3M case.” (Dkt. No. 10 at 13.) TCA contends that it “redacted
17
     communications between TCA and the law firms relating to the attorney advertising” but
18
     the “lawyers’ comments on the marketing reflects their opinions of the claim and strategy”
19
     and must be kept confidential. (See id.) Conversations relating to advertising for new
20
     claimants are not “documents and tangible things that are prepared in anticipation of
21
     litigation or for trial.” See Fed. R. Civ. P. 26(b)(3)(A). TCA’s role was not to develop
22
     strategy or provide consultation regarding preparation of any claims for trial. Rather, TCA
23
     admits that the information it collects are “stored on a TCA database solely for use in
24
     connection with the marketing. (See Dkt. No. 10 at 7–8 n.1 (emphasis added).) That
25
     marketing effort may result in a “lead” sold to an attorney, and that attorney may thereafter
26
     file a lawsuit, but the issue of whether and how TCA is advertising to individuals who are
27
     presently not claimants in this litigation is not protected work product.
28



                                                   8
      Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 9 of 12



 1          Continental Circuits LLC v. Intel Corp., relied on by TCA, actually supports 3M’s
 2   position. See 435 F. Supp. 3d 1014 (D. Ariz. 2020). In Continental Circuits, the court
 3   recognized that the Ninth Circuit employs the “because of” standard for work product. Id.
 4   at 1020. Under this test, a document is considered to be attorney work product if it is
 5   prepared or obtained because of litigation. Id. The advertising materials created by TCA
 6   and commented on by plaintiffs’ law firms are not attorney work product, prepared
 7   “because of” litigation, but are instead marketing tools to gain business for law firms—
 8   done for sale to a law firm. See Cont’l Circuits LLC, 435 F. Supp. 3d at 1020–21 (“When
 9   there is a true independent purpose for creating a document, work product protection is less
10   likely.”); see also S. Union Co. v. Sw. Gas Corp., 205 F.R.D. 542, 549 (D. Ariz. 2002)
11   (finding that documents prepared for presentation before board of directors, not in an
12   adversarial proceeding or court were “business documents rather than documents prepared
13   in anticipation of litigation.”).
14          TCA’s argument that it shares a common interest with plaintiffs’ law firms so their
15   communications may be withheld as work product is similarly unavailing. “[T]he work-
16   product privilege is designed to protect mental impressions and theories of attorneys or
17   other client representatives concerning actual or prospective litigation involving the client.
18   Thus, although a common interest may be ‘legal, factual, or strategic in character,’ . . .
19   exchanging communications and work product must further the legal interests of each
20   client.” Ariz. Indep. Redistricting Comm’n v. Fields, 206 Ariz. 130, 142, 75 P.3d 1088,
21   1100 (Ct. App. 2003); see also Chartis Specialty Ins. Co. v. Scott Homes Multifamily Inc.,
22   2015 WL 13567036, at *1 (D. Ariz. Feb. 18, 2015) (“The purpose of the common interest
23   doctrine is to permit persons with common interests to share privileged attorney-client and
24   work-product communications in order to coordinate their respective positions without
25   destroying the privilege.” (quotation marks and citation omitted)). TCA has no legal
26   interest in the Combat Arms Earplug MDL. Id. Instead, TCA has a common financial
27
28



                                                   9
     Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 10 of 12



 1   interest with certain law firms in advertising for potential claimants. That is not sufficient
 2   to sustain its work product objection. See id.8
 3      IV.     Documents Pertaining to Law Firms’ Financial Interests in TCA Are
                Relevant.
 4
            TCA objects to producing documents regarding law firms’ financial interest in TCA
 5
     on relevance grounds. Rule 26 allows “discovery regarding any nonprivileged matter that
 6
     is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). “Relevance is
 7
     construed broadly,” and includes “any issue that is or may be in the case.” Paul Johnson
 8
     Drywall, Inc. v. Phoenix Ins. Co., 2014 WL 1764126, at *1 (D. Ariz. May 5, 2014). As a
 9
     result, relevance objections are rarely a basis to withhold otherwise permissible discovery.
10
     For that reason, the Court should reject TCA’s relevance argument here.
11
            Indeed, the documents regarding law firms’ financial interests in TCA are relevant
12
     for a number of reasons. For example, such documents may (i) help Defendants identify
13
     which advertisements were seen by which firms’ clients, (ii) examine individual plaintiffs
14
     on the particular advertisements they saw that triggered their interest in bringing litigation
15
     against Defendants, and (iii) address issues of what “case vetting” individual law firms
16
     have done prior to inclusion of their inventory in the MDL, which issue is relevant to
17
     certain procedural issues in the MDL. And even if not presently relevant (they are), such
18
     documents may also become highly relevant to the extent that plaintiffs’ firms assert that
19
     the purported defects in the product can be demonstrated through the volume of plaintiffs
20
     that have joined the MDL. In that case, Defendants would be entitled to point out that the
21
     volume of cases in the MDL stems from, among other things, advertising efforts of certain
22
     lawyers or law firms, including through paid lead-generators such as TCA.
23
24
25
26          8
                   Miller, 2014 WL 11514550, at *2 (“The common interest doctrine affords
27   two parties with a common legal interest a safe harbor in which they can openly share
     privileged information without risking the wider dissemination of that information.”
28   (emphasis added)).



                                                  10
     Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 11 of 12



 1                                     CONCLUSION
 2         For all the foregoing reasons, 3M respectfully requests that the Court grant its
 3   Motion to Compel production of documents requested in the TCA Subpoena.
 4
 5    Date: July 16, 2020                      Respectfully submitted,
 6
 7
                                               KIRKLAND & ELLIS LLP
 8
 9                                             By: /s/ Tabitha J. De Paulo
10                                             Tabitha J. De Paulo (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
11                                             609 Main Street
                                               Houston, TX 77002
12                                             Tel.: (713) 836-3600
                                               Email: tabitha.depaulo@kirkland.com
13
14                                             Attorneys for 3M Company, 3M
                                               Occupational Safety, LLC, Aearo
15                                             Technologies LLC, Aearo LLC, Aearo
                                               Holding LLC, and Aearo Intermediate, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              11
     Case 2:20-mc-00031-MTL Document 12 Filed 07/16/20 Page 12 of 12



 1                                CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the age
 3   of 18 and not a party to the within action. My business address is Kirkland & Ellis LLP,
 4   2049 Century Park East, Suite 3700, Los Angeles, California 90067.
 5          I hereby certify that on July 16, 2020, I caused the attached document described as:
 6
     REPLY IN SUPPORT OF 3M’S MOTION TO COMPEL DISCOVERY FROM TOP
 7   CLASS ACTIONS, LLC
 8
     to be electronically transmitted to the Clerk’s Office using the CM/ECF System for court
 9
     filing, which will serve all counsel of record.
10
              Executed on July 16, 2020 in Los Angeles, California.
11
12
13
14
                                                                 Manu Salas
15
16
17
18
19
20
21
22
23
24
25
26
27
28
